Abatement Order filed August 14, 2018.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00471-CR
                                  ____________

                   ANTHONY RAY FISHER JR., Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1481702

                            ABATEMENT ORDER
      The reporter’s record has not been filed in this appeal. On July 18, 2018, the
court reporter informed the court that appellant has not paid or made arrangements
to pay the reporter’s fee to prepare the reporter’s record. See Tex. R. App. P.
37.3(c)(2)(A). Subsequently, the court reporter indicated that appellant did not
want to pursue his appeal. A motion to dismiss has not been filed in this court. See
Tex. R. App. P. 42.2.

      This court is unaware whether appellant is entitled to proceed without the
payment of costs. See Tex. R. App. P. 37.3(c)(2)(B). Additionally, this court is
unaware of whether appellant no longer desires to prosecute the appeal. See Tex.
R. App. P. 38.8(b). Accordingly, we enter the following order. See Tex. R. App. P.
35.3(c).

      We ORDER the judge of the 351st District Court to immediately conduct a
hearing at which appellant, appellant’s counsel, if any, and counsel for the State
shall participate, either in person or by video teleconference, to determine whether
appellant desires to prosecute his appeal, and, if so, whether appellant is indigent
and, thus entitled to a free record and appointed counsel on appeal. The judge may
appoint appellate counsel for appellant if necessary. The judge shall see that a
record of the hearing is made, shall make findings of fact and conclusions of law,
and shall order the trial clerk to forward a record of the hearing and a supplemental
clerk’s record containing the findings and conclusions. The transcribed record of
the hearing, the court’s findings and conclusions, and a videotape or compact disc,
if any, containing a recording of the video teleconference shall be filed with the
clerk of this court within thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.

                                    PER CURIAM